UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                        21 Cr. 99-1 (KPF)
                      -v.-
JUAN FRANCISCO CUARTAS VILLEGAS,                     SCHEDULING ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      An initial conference is hereby scheduled for June 15, 2021, at 12:00

p.m. with a backup time 9:00 a.m. The conference will proceed remotely, the

date and time will be confirmed the week before the conference, and

instructions for accessing the conference will be provided separately.

      SO ORDERED.

Dated:      June 2, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
